Order filed October 25, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00508-CV
                                   ____________

BLU SHIELDS CONSTRUCTION, LLC AND ARNOLD “BLU” SHIELDS,
                         Appellants

                                        V.

      SCOTT CONKLING, MELISSA CONKLING, ET AL, Appellees


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 15-CV-0112

                                     ORDER

      Appellant, Arnold “Blu” Shields, is prosecuting this appeal pro se. Shields
filed a notice of appeal on behalf of Blu Shields Construction, LLC as its “managing
member.” Though generally a corporation may be represented in litigation only by
a licensed attorney, a non-attorney may perfect appeal on behalf of a corporation.
Kunstoplast of Am. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex.
1996). Nonetheless, Arnold “Blu” Shields may not represent Blu Shields
Construction, LLC in this appeal. See Amron Props., LLC v. McGown Oil Co., No.
14-03-01432-CV, 2004 WL 438783, at *1 (Tex. App.—Houston [14th Dist.] Mar.
11, 2004, no pet.) (mem. op.). On July 20, 2016, this court notified all parties that
Blu Shields Construction, LLC was subject to dismissal from this appeal unless the
corporation filed a response through an attorney on or before August 1, 2016. On
August 16, 2016, this court granted the corporation’s motion to extend time to obtain
counsel to October 17, 2016.

      See id. Accordingly, we dismiss the appeal as to Blu Shields Construction
only. The appeal will proceed with Arnold “Blu” Shields as the sole appellant.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.